Luke, J.
In an accusation preferred in the city court of Dublin, Griffin was charged with the offense of simple larceny. He pleaded not guilty. A jury was selected and sworn, and during the trial of the case, upon examination of witnesses for the State, the judge of his own motion withdrew the case from the jury and bound the defendant over to the superior court for a felony. The defendant moved for his dis*768charge and acquittal from any charge against him in the said accusation. The court refused the motion. Held: This case falls squarely within the rule announced in Ingram v. State, 124 Ga. 448 (52 S. E. 759), and cases there cited. The defendant was entitled to his discharge, and it was error for the court to refuse to sustain his motion for such discharge.
Decided July 12, 1922.
Accusation of larceny; from city court of Dublin — -Judge Sturgis. March 22, 1922.
W. A. Dampiar, for plaintiff in error.
William Brunson, solicitor, contra.

Judgment reversed.

Broyles, C. J., and Bloodworth, J., concur.